Name: Council Regulation (EEC) No 1201/82 of 18 May 1982 on the grant of a premium for the birth of calves in Greece, Ireland, Italy and Northern Ireland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 140/34 Official Journal of the European Communities 20. 5. 82 COUNCIL REGULATION (EEC) No 1201/82 of 18 May 1982 on the grant of a premium for the birth of calves in Greece, Ireland, Italy and Northern Ireland THE COUNCIL OF THE EUROPEAN COMMUNITIES, on the financing of the common agricultural policy (*), as last amended by Regulation (EEC) No 3509/80 (*), HAS ADOPTED THIS REGULATION : Article 1 1 . Greece, Ireland, Italy and, as regards Northern Ireland, the United Kingdom shall be authorized to grant a premium for every calf born during the 1982/83 marketing year on its territory and still alive six months after its birth. 2. The amount of the said premium shall be 32 ECU payable by the Guarantee Section of the Euro ­ pean Agricultural Guidance and Guarantee Fund. It shall be paid in a single instalment. Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Having regard to the opinion of the Economic and Social Committee (2), Whereas the intervention price applicable in the beef and veal sector for the 1982/83 marketing year was fixed at a level below that resulting from the imple ­ mentation of Article 6 of Council Regulation (EEC) No 805/68 27 June 1968 on the common organiza ­ tion of the market in beef and veal (3), as last amended by the 1979 Act of Accession ; whereas Italy, which, during the seven preceding marketing years, has applied the system of a premium for the birth of calves referred to in Regulation (EEC) No 1120/81 (4) should therefore continue to grant this premium ; whereas this system should be extended to Greece, Ireland and to Northern Ireland ; Whereas this premium constitutes intervention on the internal market within the meaning of Article 3 of Council Regulation (EEC) No 729/70 of 21 April 1970 Article 2 Detailed rules for implementing this Regulation shall be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 20 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 May 1982. For the Council The President P. de KEERSMAEKER (') OJ No C 104, 26 . 4 . 1982, p. 25. (J OJ No C 114, 6 . 5 . 1982, p. 1 . (3) OJ No L 148 , 28 . 6 . 1978 , p . 24. (*) OJ No L 118, 30 . 4. 1981 , p . 12. O OJ No L 94, 28 . 4 . 1970, p. 13 . (*) OJ No L 367, 31 . 12 . 1980, p . 87 .